DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          HILTON WIENER,
                             Appellant,

                                    v.

                   ILA WIENER n/k/a ILA LERNER,
                             Appellee.

                              No. 4D18-1440

                              [March 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502010DR009006XXXXSB FX.

  Daniel A. Hershman of Hershman Law PA, West Palm Beach, for
appellant.

  Holly Davidson Schuttler and Stacey D. Mullins of Schuttler Greenberg
& Mullins, LLC, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.